1

2

3

4                               UNITED STATES DISTRICT COURT

5                                      DISTRICT OF NEVADA

6                                                  ***

7     KEVIN LAZAR, an individual; KIM                Case No. 2:18-cv-01374-MMD-VCF
      POPOW, an individual; EUGENE LAZAR,
8     an individual; and LINDA LAZAR, an                               ORDER
      individual,
9
                                     Plaintiffs,
10           v.

11    CSAA FIRE AND CASUALTY
      INSURANCE COMPANY (formerly known
12    as AAA NEVADA FIRE & CASUALTY
      INSURANCE COMPANY), a Corporation;
13    and DOES 1-10, ROE Corporations I - X,
      inclusive,
14
                                 Defendants.
15

16   I.     SUMMARY

17          The Court issued an order to show cause why this action should not be remanded

18   for lack of subject matter jurisdiction on July 30, 2018. (ECF No. 4.) The Court has

19   reviewed the respective responses of Defendant CSAA Fire and Casualty Insurance

20   Company (“CSAA”) (ECF No. 7) and Plaintiffs Kevin Lazar, Kim Popow, Eugene Lazar,

21   and Linda Lazar (collectively, “Plaintiffs”) (ECF No. 8). For the following reasons, the Court

22   will remand this action.

23   II.    LEGAL STANDARD

24          Federal courts are courts of limited jurisdiction, having subject-matter jurisdiction

25   only over matters authorized by the Constitution and Congress. U.S. Const. art. III, § 2, cl.

26   1; e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed

27   in state court may be removed to federal court if the federal court would have had original

28   jurisdiction over the suit at commencement of the action. 28 U.S.C. § 1441(a). However,
1    courts strictly construe the removal statute against removal jurisdiction, and “[f]ederal

2    jurisdiction must be rejected if there is any doubt as to the right of removal in the first

3    instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (emphasis added). The

4    party seeking removal bears the burden of establishing federal jurisdiction. Durham v.

5    Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006).

6           To establish subject matter jurisdiction pursuant to diversity of citizenship under §

7    1332(a), the party asserting jurisdiction must show: (1) complete diversity of citizenship

8    among opposing parties and (2) an amount in controversy exceeding $75,000. 28 U.S.C.

9    § 1332(a). Where it is not facially evident from the complaint that $75,000 was in

10   controversy at the time of removal, a defendant seeking removal must prove, by a

11   preponderance of the evidence, that the amount in controversy requirement is met. Valdez

12   v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).

13          Under a preponderance of the evidence standard, a removing defendant must

14   “provide evidence establishing that it is ‘more likely than not’ that the amount in

15   controversy exceeds” the jurisdictional minimum. Id. at 1117 (citations omitted). As to the

16   kind of evidence that may be considered, the Ninth Circuit has adopted the “practice of

17   considering facts presented in the removal petition as well as any ‘summary-judgment-

18   type evidence relevant to the amount in controversy at the time of removal.’” Matheson v.

19   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (quoting Singer v.

20   State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). Conclusory allegations

21   are insufficient. Matheson, 319 F.3d at 1090 (citation omitted).

22   III.   DISCUSSION

23          CSAA argues that the amount in controversy exceeds $81,668.33 based in part on

24   its valuation of Plaintiff’s breach of contract claim at $51,668.33, a figure that represents

25   the difference between Plaintiffs’ total reported losses ($161,275.02) and what CSAA has

26   already paid ($109,606.69). (ECF No. 7 at 2-3.) Plaintiffs argue that their breach of

27   contract claim is worth “in excess of $15,000”—not $51,668.33—because roughly one

28   third of their total reported losses are not compensable under the policy. (ECF No. 8 at 3.)

                                                  2
1    Specifically, Plaintiffs allege that their total reported losses include $54,895.55 related to

2    jewelry, for which the policy limit is $1,500. (Id. at 4.) Thus, the portion of Plaintiffs’ total

3    reported losses relevant to the Court’s amount-in-controversy determination is

4    $107,879.47 (the total reported losses less the value of Plaintiffs’ jewelry in excess of the

5    $1,500 policy limit). Given that CSAA has already paid $109,606.69, a sum that apparently

6    exceeds Plaintiffs’ covered losses, CSAA has not shown by a preponderance of the

7    evidence that the breach of contract claim is worth $51,668.33. Even assuming for CSAA’s

8    benefit that Plaintiff’s breach of contract claim is worth “in excess of $15,000,” the amount

9    in controversy is still only $60,000: $15,000 for each of Plaintiffs’ three claims and $15,000

10   for punitive damages.

11          Accordingly, the Court will remand this action for lack of subject matter jurisdiction.

12   IV.    CONCLUSION

13          It is therefore ordered that this action is remanded. The Clerk is instructed to close

14   this case.

15          DATED THIS 3rd day of October 2018.

16

17                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27
28

                                                    3
